Title: To James Madison from David Daggett, 25 February 1815
From: Daggett, David
To: Madison, James


                    
                        Sir.
                        Washington Feby. 25. 1815
                    
                    The bearer of this wishes to make an application for a Pardon in a case which he will State. Mr. Phelps has been known to me many years. He is a respectable merchant and citizen of Hartford in Connecticut. I know of no man of a more inoffensive & upright deportment, and on whose integrity more reliance may be had.
                    Suffer me to apologize for not personally waiting on you in behalf of Mr. Phelps. My time is entirely occupied in the Supreme Court, and in the Senate during the day. I have the honour to be, with the highest respect, your obedient servant
                    
                        
                            David Daggett
                        
                    
                